Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 24, 2021

                                     No. 04-20-00561-CV

 Enrique LOPEZ, Individually, and as Representative of the Estate of Tristan Lopez, Deceased,
                                        Appellant

                                              v.

                                  GUIDING LIGHT, LLC,
                                        Appellee

                 From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CI21729
                        Honorable Norma Gonzales, Judge Presiding


                                       ORDER

        Appellant's motion for extension of time to file a reply brief is granted. We order the
reply brief due July 15, 2021.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2021.


                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court